FILED

UNITED STATES DISTRICT COURT M 2 1 20"

FOR THE DISTRICT OF COLUMBIA _
C|erk, U.S. Dastrict & Bankru

) Courts for the Dlstrlct of Co|umb|ya
Andrew Gill, )
)
Plaintiff, )
) m
v. ) Civil Action No.   
)
The United States Department of )
Education, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to re1ief."
Fed. R. Civ. P. 8(a); see Ashcroft v. lqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Br0wn v. Califano, 75

F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a District of Columbia resident, alleges that between 1987 and 2000, from age 5
to 18, he was denied an "equal opportunity for education." Compl. at l. He seems to attribute
his plight to, among other things, having "lived at over 15 different residences . . . enrolled in 12
different schools . . . in approximately 10 different cities . . . ." Id. None of plaintiffs rambling
allegations implicates the sole defendant, the Department of Education, and the Court cannot
fathom how he can cure this pleading defect. See Gill v. United States, Civ. Action No. 10-0588
(D.D.C., Apr. l4, 20l0) (dismissing as frivolous plaintiffs complaint alleging, inter alia, denial
of a proper public education). Hence, the complaint will be dismissed with prejudice. A

separate Order accompanies this Memorandum Opinion.

~L'~SM

United States District judge

Date:March  ,2011